UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-1615


GEORGE H. ARCHIBALD,

                       Plaintiff – Appellant,

          v.

GLEN D. MASTERS,    d/b/a   Berryville   News   Stand   and   as   an
Individual,

                       Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.  Michael F. Urbanski,
District Judge. (5:12-cv-00095-MFU-BWC)


Submitted:   August 29, 2013                 Decided: September 3, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George H. Archibald, Appellant Pro Se. James Anthony Klenkar,
HALL, MONAHAN, ENGLE, MAHAN & MITCHELL, Winchester, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               George H. Archibald appeals the district court’s order

accepting       the    recommendation    of    the   magistrate    judge   and

dismissing Archibald’s civil rights action for failure to state

a claim.        We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.        Archibald v. Masters, No. 5:12-cv-00095-MFU-BWC

(W.D.    Va.    Apr.   23,   2013).     We    dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                       AFFIRMED




                                        2